DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The numerous drawing figures have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vessels having side walls must be shown or the feature(s) canceled from the claim(s). It is noted, for example, that the plunger depicted is cylindrical and has only one side wall. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Objections
Claim(s) 1, 2, 6, 11, 12, 13, 15, 16, 19 and 20 is/are objected to because of the following informalities:  In claim 1, present tense identifiers between “member” and “configured” are missing. In claim 2, after the word “key” instead of a comma there should be the word “or.” In claim 6 a present tense identifier between “member” and “disposed” is missing. In claim 11, a present tense identifier between “mechanism” and “disposed” is missing. In claim 12, a present tense identifier between “mechanism” and “disposed” is missing. In claim 13, an article for “second vessel” is missing. In claim 15, a present tense identifier between “mechanism” and “disposed” is missing. In claim 16, a present tense identifier between “mechanism” and “disposed” is missing. In claim 19, an article for “plunger” is missing. In claim 20, an article for “second vessel” is missing. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 includes the recitation “each disposed on a separate vessel.” It is not clear if the term “a separate vessel” is in reference to the first vessel or the second vessel, or if a separate vessel is yet another vessel. Dependent claim(s) 2-28 inherit the same infirmity/infirmities and are rejected for the same reason(s) listed above.  
Claim 3 includes the recitation of “a dent, a hole, a channel, and a slot”. It is not clear if all of the elements in this recitation are to be considered as a combination or if they are being recited in the alternative. 
Claim 4 includes the recitation “wherein the locking member abuts a wall of the vessel and an extended position, wherein the locking member protrudes from a wall of the vessel. It is not clear if the term “vessel” is in reference to the first vessel or the second vessel, or if a separate vessel is yet another vessel. Moreover, it is not clear which wall is being claimed, or if the second instance of “a wall of the vessel” is referring to another wall of yet another vessel. 
Claim 5 includes the recitation of “an external portion of the vessel. It is not clear if the term “vessel” is in reference to the first vessel or the second vessel, or if a separate vessel is yet another vessel.
Claim 6 includes the recitation of “an internal portion of the vessel. It is not clear if the term “vessel” is in reference to the first vessel or the second vessel, or if a separate vessel is yet another vessel.  
Claim 7 includes the recitation of “pivotally connected to the vessel. It is not clear if the term “vessel” is in reference to the first vessel or the second vessel, or if a separate vessel is yet another vessel.
Claim 7 recites the limitation "said pivot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the locking member and the spring.
Claim 10 includes the recitation of “a thread, a luer, a ratchet teeth mechanism, a retention member, an adhesive mechanism, a clamping member and combinations thereof.” It is not clear how all of the elements in this recitation are to be combined. The number of possible permutations render the claim vague and indefinite.
Claim 11 includes the recitation of “an external portion of the vessel. It is not clear if the term “vessel” is in reference to the first vessel or the second vessel, or if a separate vessel is yet another vessel.
Claim 12 includes the recitation of “an internal portion of the vessel. It is not clear if the term “vessel” is in reference to the first vessel or the second vessel, or if a separate vessel is yet another vessel.
Claim 13 includes the recitation of “a bottle, a syringe, an infusion line, a connector, a filter, a manifold, a bag port, a bottle port, a vial port, a cartridge and a combination thereof.” It is not clear how all of the elements in this recitation are to be combined. The number of possible permutations render the claim vague and indefinite.
Claim 14 includes the recitation “the cavity configured to receive or engage with a vessel.” It is not clear if the term “vessel” is in reference to the first vessel or the second vessel, or if “a vessel” is yet another vessel.
Claim 16 includes the recitation “the cavity configured to receive or engage with a vessel.” It is not clear if the term “vessel” is in reference to the first vessel or the second vessel, or if “a vessel” is yet another vessel. 
Claim 26 recites the limitation "the first vessel’s opening” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-18, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,377,383 (Henry). 
Re. claim 1: Henry discloses a system for the engagement of vessels, the system comprising: a first vessel (12); a second vessel (14) configured to be coupled to the first vessel; and a locking mechanism configured to permanently connect the vessels to each other, the locking mechanism comprising a locking member and a securing member, each disposed on a separate vessel, wherein the locking member configured to be coupled to the securing member and the securing member configured to hold the locking member (see, figure 4).  
Re. claim 2: Henry discloses wherein the locking member is selected from a hook, a tooth, a pin, a retractable pin, a ratchet tooth, a thread, a ball, a bangle, a locking key, a knob (see, figure 4).  
Re. claim 3: Henry discloses wherein the securing member is selected from a dent, a hole, a channel, and a slot (see, figure 4).  
Re. claim 4: Henry discloses wherein the locking member is moveable between a retracted position wherein the locking member abuts a wall of the vessel and an extended position, wherein the locking member protrudes from a wall of the vessel (column 5, lines2-7).
Re. claim 5: Henry discloses wherein at least one of the locking member and securing member disposed in an external position of the vessel (see, figure 2).  
Re. claim 6: Henry discloses wherein at least one of the locking member and securing member disposed in an internal position of the vessel (see, figure 4).  
Re. claim 9: Henry discloses an engagement mechanism (44, 46) to connect the first vessel to the second vessel.  
Re. claim 10: Henry discloses wherein the engagement mechanism is selected from a thread, a luer, a ratchet teeth mechanism, a retention member, an adhesive mechanism, a clamping member and combinations thereof.  
Re. claim 11: Henry discloses wherein the engagement mechanism (46) is disposed in an external position of the vessel (see, figure 2).  
Re. claim 12: Henry discloses wherein the engagement mechanism (44) is disposed in an internal position of the vessel (see, figure 2).  
Re. claim 13: Henry discloses wherein at least one of the first vessel and second vessel is selected from the group consisting of a bottle, a syringe, an infusion line, a connector, a filter, a manifold, a bag port, a bottle port, a vial port, a cartridge and a combination thereof (see, figure 2).  
Re. claim 14: Henry discloses wherein the first and/or second vessel includes walls enclosing a cavity, the cavity configured to receive or engage with a vessel, or a portion thereof (see, figure 2).  
Re. claim 15: Henry discloses wherein the locking member and/or the securing member disposed on an internal and/or external position of the cavity (see, figure 2).  
Re. claim 16: Henry discloses wherein the first and/or second vessel includes a port (40) having peripheral walls enclosing a cavity, the cavity configured to receive or engage with a vessel, or a portion thereof, wherein the engagement mechanism disposed on an internal and/or external position of the port (see, figure 2).  
Re. claim 17: Henry discloses wherein a first or second vessel (102) is configured to be coupled to a plurality of vessels (110, figure 7).  
Re. claim 18: Henry discloses wherein the first vessel is configured to accommodate a fluid substance and the second vessel configured to receive a fluid substance from the first vessel (column 3, lines 18-24).  
Re. claim 28: Henry discloses wherein a hermetically sealed connection is formed between said first vessel and said second vessel following the vessels' engagement (via bead ring 64, column 4, lines 53-55).  

Claims 1, 7-8, 19-22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0325367 (Mathys).
Re. claim 1: Mathys discloses  system for the engagement of vessels, the system comprising: a first vessel (300); a second vessel (400) configured to be coupled to the first vessel; and a locking mechanism configured to permanently connect the vessels to each other, the locking mechanism comprising a locking member (312) and a securing member (413), each disposed on a separate vessel, wherein the locking member configured to be coupled to the securing member and the securing member configured to hold the locking member.  
Re. claim 7: Mathys discloses wherein the locking member is pivotally connected to the vessel and moveable about said pivot. That is element (312) can pivot back and forth in order to engage element (413). 
Re. claim 8: Mathys discloses wherein the locking member is spring loaded or attached to a spring, allowing planar movement of the locking member. That is, element (312) is inherently resilient and is able to exhibit planar movement. 
Re. claim 19: Mathys discloses wherein the first vessel (300) is a cartridge having plunger a side wall. 
Re. claim 20: Mathys discloses wherein the first and/or second vessel (600) includes a port having peripheral walls enclosing a cavity, the cavity is sized and shaped to accommodate the cartridge (622).
Re. claim 21: Mathys discloses wherein when engaged, an external surface of a wall of the cartridge (622) protrudes from an external surface of a wall of the second vessel (600).  
Re. claim 22: Mathys discloses wherein when engaged, an external surface of a wall of the cartridge (620) is aligned with an external surface of a wall of the second vessel (600).  
Re. claim 24: Mathys discloses wherein a plurality of cartridges are configured to be coupled to the second vessel. That is, there could be more than one cartridge (620). 
Re. claim 25: Mathys discloses wherein the first vessel (300) includes a fluid transfer mechanism for transferring a fluid substance from the first vessel to the second vessel.  
Re. claim 26: Mathys discloses wherein the fluid transfer mechanism includes a moveable plunger (332) which when moved towards the first vessel's opening, allows the fluid transfer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0325367 (Mathys). 
Re. claim 23: Mathys discloses a cartridge (620) that extends from a second vessel (600), but Mathys does not particularly disclose a cartridge that is entirely concealed within the walls of the second vessel. It would have been obvious to one of ordinary skill in the art to provide Mathys’ vessel with a shorter cartridge, if desired, as this would protect the cartridge. 
Re. claim 27: Mathys discloses a fluid transfer mechanism includes a moveable plunger which when moved towards the first vessel's opening, allows the fluid transfer, but Mathys does not particularly disclose a safety mechanism for preventing retraction of the fluid transfer mechanism. It would have been obvious to a person having ordinary skill in the art to provide Mathys’ plunger with a safety mechanism, as safety mechanism are old and well known to the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753